The petition in error and case-made was filed with the clerk of this court February 12, 1912, and the cause was regularly submitted January 19, 1914. No brief has been filed by the plaintiff in error, as required by rule 7 of this court (38 Okla. vi). In fact, briefs have not been filed by either party.
Upon authority of eleven cases reported in 36 Okla. (see page 820) and six cases in volume 37 Okla. reports (see page 821), and numerous decisions reported earlier, this appeal should be dismissed.
By the Court: It is so ordered. *Page 424